Case 3:19-cv-01282-TAD-KLH Document 23 Filed 06/23/20 Page 1 of 6 PageID #: 103




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 TERI SPEYRER OBO                          CASE NO. 6:19-CV-01282
 GEOFFREY SPEYRER

 VERSUS                                    JUDGE JUNEAU

 WYDETTE WILLIAMS ET AL                    MAGISTRATE JUDGE HANNA

                            MEMORANDUM RULING

       This Court ordered Plaintiff, Teri Speyrer, to file a memorandum explaining

 why this matter should not be transferred to the Monroe Division of this Court. (Rec.

 Doc. 22). Plaintiff did not comply. For the reasons discussed below, this suit should

 be transferred to the Monroe Division of the Western District of Louisiana.

                                Factual Background

       In October 2018, Geoffrey Speyrer was an inmate at Riverbend Detention

 Center (“RDC”) in Lake Providence, Louisiana. (Rec. Doc. 1, ¶10). At that time,

 Wydette Williams was the Sheriff of East Carroll Parish and RDC’s policy maker.

 (Rec. Doc. 1, ¶5). Deputy Khalil Clay was an employee of the East Carroll Parish

 Sheriff stationed at RDC. (Rec. Doc. 1, ¶6).

       Teri Speyrer originally filed suit on behalf of Geoffrey Speyrer in this Court

 seeking money damages for injuries Mr. Speyrer suffered due to the alleged actions

 of Mr. Williams and Deputy Clay. (Rec. Doc. 1). In the Complaint, Plaintiff stated

 claims under 42 U.S.C. §§ 1983 and 1988, the Fifth, Eighth, and Fourteenth
Case 3:19-cv-01282-TAD-KLH Document 23 Filed 06/23/20 Page 2 of 6 PageID #: 104




 Amendments to the United States Constitution, and the laws of Louisiana. (Rec.

 Doc. 1). Plaintiff claimed venue lies in this Court under 28 U.S.C. § 1391(b)(2)

 because the events giving rise to the claim occurred in this judicial district. (Rec.

 Doc. 1, ¶2).

       This Court ordered Plaintiff to submit a memorandum explaining why the case

 should not be transferred pursuant to 28 U.S.C. § 1404(a). (Rec. Doc. 22). Plaintiff

 failed to file such a memorandum.

                                   Applicable Law

       Plaintiff claimed venue for this lawsuit lies in the Western District of

 Louisiana under 28 U.S.C. § 1391(b)(2), which allows a civil action to be brought

 in the judicial district where the events giving rise to the claim occurred. 28 U.S.C.

 § 1391(b)(2). A federal court may transfer a civil action to another division where

 the suit could have been brought “[f]or the convenience of parties and witnesses, in

 the interest of justice.” 28 U.S.C. § 1404(a). In determining the convenience of the

 transferee venue, the Court must consider the Gilbert factors. In re Radmax, Ltd.,

 720 F.3d 285, 288 (5th Cir. 2013) (citing In re Volkswagen of Am, Inc., 545 F.3d

 304, 315 (5th Cir. 2008) (en banc)). Therefore, the case may be transferred to the

 Monroe Division if venue is proper there and if the Gilbert factors weigh in favor of

 the change of venue.




                                           2
Case 3:19-cv-01282-TAD-KLH Document 23 Filed 06/23/20 Page 3 of 6 PageID #: 105




    Whether Venue is proper in the Monroe Division of the Western District

        The Court must first determine whether venue lies in the Monroe Division of

 the Western District of Louisiana. Venue lies in “a judicial district in which a

 substantial part of the events or omissions giving rise to the claim occurred.” 28

 U.S.C. § 1391(b)(2).

       All the alleged mistreatment of Plaintiff occurred at RDC. (Rec. Doc. 1). RDC

 is in East Carroll Parish, which is in the Western District of Louisiana. (Rec. Doc.

 1). Further, the Monroe division encompasses RDC. (Rec. Doc. 22). Therefore,

 venue is proper in the Monroe Division of the Western District.

             Whether Transferee Venue is Clearly More Convenient

       Having determined that venue is proper in the Monroe Division, the Court

 must weigh the Gilbert factors to determine if the transferee venue “is clearly more

 convenient.” Radmax, 720 F.3d at 288. First, the Court must consider “the relative

 ease of access to sources of proof.” Id. The alleged mistreatment occurred at RDC,

 so sources of proof are likely to be at or near RDC. (Rec. Doc. 1). Because RDC is

 closer to Monroe than to Lafayette, the proof is relatively more easily accessible in

 Monroe. Thus, this factor weighs in favor of transfer.

       Second, the Court considers “the availability of compulsory process to secure

 the attendance of witnesses.” Radmax, 720 F.3d at 288. Both courts’ subpoena power

 extends to all likely witnesses. Therefore, this factor is neutral.

                                            3
Case 3:19-cv-01282-TAD-KLH Document 23 Filed 06/23/20 Page 4 of 6 PageID #: 106




       Third, the Court weighs “the cost of attendance for willing witnesses.” Id. If

 the distance between the existing venue for trial and the venue proposed under §

 1404(a) is greater than 100 miles, “the factor of inconvenience to witnesses increases

 in direct relationship to the additional distance to be traveled.” Id. at 288-89. (quoting

 In re Volkswagen AG, 371 F.3d 201, 204-05 (5th Cir. 2004) (per curiam)). Monroe

 is almost 200 miles from Lafayette, and Monroe is closer to RDC. The witnesses of

 the alleged mistreatment are employees and inmates at RDC. (Rec. Doc. 1).

 Therefore, Monroe is more convenient for the witnesses, and this factor weighs in

 favor of transfer.

       Fourth, the Court must consider “all other practical problems that make trial

 of a case easy, expeditious and inexpensive.” Radmax, 720 F.3d at 288. The only

 foreseeable practical problem with the transfer is a delay in the litigation process.

 However, the Fifth Circuit asserted that “garden-variety delay[s] associated with

 transfer” are not to be considered when ruling on a § 1404(a) motion to transfer

 because such delays “would militate against transfer in every case.” Id. at 289.

 Therefore, no significant practical problems weigh on this transfer, so this factor is

 neutral.

       Fifth, the Court considers “the administrative difficulties flowing from court

 congestion.” Id. at 288. This Court is unaware of any administrative difficulties that

 would occur due to the transfer or retention of this case. Thus, this factor is neutral.

                                             4
Case 3:19-cv-01282-TAD-KLH Document 23 Filed 06/23/20 Page 5 of 6 PageID #: 107




        Sixth, the Court contemplates “the local interest in having localized interests

 decided at home.” Id. RDC is within the Monroe Division of this Court. (Rec. Doc.

 22). Thus, the Monroe Division has more of a local interest in this case than the

 Lafayette Division. So, this factor weighs in favor of transfer.

        Seventh, the Court must consider “the familiarity of the forum with the law

 that will govern the case.” Radmax, 720 F.3d at 288. Both this Court and the Monroe

 Division are in the Western District of Louisiana, so they are familiar with the same

 applicable laws. Both have an obligation to analyze Plaintiff’s claims under 42

 U.S.C. §§ 1983 and 1988, the Fifth, Eighth, and Fourteenth Amendments to the

 United States Constitution, and the laws of Louisiana. This uniform application of

 and familiarity with the relevant federal and state laws ensures that Plaintiff will not

 lose the opportunity to seek redress for his claims. Therefore, this factor is neutral.

        Finally, the Court considers “the avoidance of unnecessary problems of

 conflict of laws [or in] the application of foreign law.” Id. As reasoned above, both

 this Court and the Monroe Division would apply the same laws to this case. Thus,

 transfer presents no conflict of law. Also, because both courts are within the Western

 District of Louisiana, transfer does not require the application of foreign law. Thus,

 this factor is neutral.




                                            5
Case 3:19-cv-01282-TAD-KLH Document 23 Filed 06/23/20 Page 6 of 6 PageID #: 108




         Five of the factors are neutral and three weigh in favor of transfer. Weighing

 these factors, the Monroe Division is clearly more convenient than the Lafayette

 Division. This convenience warrants the transfer of this case to the Monroe Division.

                                      Conclusion

         For the reasons discussed herein, IT IS ORDERED that this case be

 transferred to the Monroe Division of the Western District of Louisiana.

         THUS DONE in Chambers, Lafayette, Louisiana on this 23rd day of June,

 2020.

                                                ______________________________
                                                PATRICK J. HANNA




                                            6
